PER CURIAM
Claimant’s employment as its executive director was terminated by petitioner. The Employment Appeals Board found that the termination was not for misconduct and allowed payment of unemployment compensation. ORS 657.176. Any additional recitation of the facts is unnecessary and would benefit neither bench nor bar.
 We conclude that EAB and the referee erred in denying petitioner’s request to make an offer of proof about claimant’s alleged misconduct discovered after his termination but before the hearing. That evidence may have been probative as to his motive in failing to provide petitioner with requested documents and his credibility as a witness. EAB and the referee also erred in failing to address specifically two of the three allegations of misconduct relied on by petitioner. Those allegations involved claimant’s disruptive and unexplained behavior and his refusal to follow orders regarding contract negotiation and execution.
Reversed and remanded for reconsideration.